Citation Nr: 1012598	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  04-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to benefits for a psychiatric disorder, to 
including anxiety disorder and major depression, under the 
provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, J.G., and M.G.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from December 1959 to 
February 1964.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2007 decision the Board, in pertinent part, 
granted benefits under the provisions of 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2009) for coronary artery disease, status 
post an April 1995 angioplasty with complications consisting 
of dissection of the right coronary artery and myocardial 
infarction, to the extent of any resulting increase in 
severity over and above the preoperative cardiovascular 
disease.  The Appeals Management Center (AMC), in a January 
2008 rating action, effectuated that grant of benefits 
pursuant to 38 U.S.C.A. § 1151, assigning a zero percent 
(noncompensable) disability evaluation.  

Also in that June 2007 decision, the Board remanded the 
claim for compensation under 38 U.S.C.A. § 1151 for what was 
then characterized as an anxiety disorder or major 
depression.  The Board has herein recharacterized that claim 
as one for a psychiatric disorder, to including anxiety 
disorder and major depression, under section 1151, based on 
a recent United States Court of Appeals for Veterans Claims 
(Court) case holding that a claim for service connection for 
a psychiatric disability must be considered as a claim for 
service connection for any psychiatric disabilities 
reasonably raised by the Veteran or the evidentiary record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The appealed 
claim for psychiatric disability is considered as secondary 
to any excess, post-angioplasty cardiovascular disability 
currently the basis of benefits entitlement pursuant to 38 
U.S.C.A. § 1151.  

In April 2004 the Veteran testified before a Veterans Law 
Judge at a Travel Board hearing conducted at the RO.  A 
transcript is contained in the claims file.  The Veterans 
Law Judge who conducted that hearing has since left the 
Board.  The Veteran was afforded the opportunity to testify 
before another Veterans Law Judge, but by a signed statement 
in April 2007 he expressly declined another hearing.  


FINDINGS OF FACT

The evidence preponderates against excess, post-angioplasty 
cardiovascular disability currently the basis of benefits 
entitlement pursuant to 38 U.S.C.A. § 1151 having caused a 
psychiatric disorder, to including anxiety disorder and 
major depression, or having permanently increased the 
severity of any psychiatric disorder beyond its natural 
course.


CONCLUSION OF LAW

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
psychiatric disorder, to including anxiety disorder and 
major depression, as caused by excess, post-angioplasty 
cardiovascular disability currently the basis of benefits 
entitlement pursuant to 38 U.S.C.A. § 1151, is not 
established.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.154, 3.310, 3.358, 3.361, 3.655 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by 
the RO which provides the claimant a meaningful opportunity 
to participate in the processing of the claim can prevent 
any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the 
issue, to be determined on a case-by-case basis.  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the 
appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice.

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
claim for compensation under 38 U.S.C.A. § 1151 for a 
psychiatric disorder, to including anxiety disorder and 
major depression, as caused by excess, post-angioplasty 
cardiovascular disability currently the basis of benefits 
entitlement pursuant to 38 U.S.C.A. § 1151.  The Veteran 
submitted his claim in July 2002.  While an SOC in October 
2003 informs that the Veteran was issued a VCAA letter in 
October 2002, a copy of that letter is not reflected in the 
claims file, and hence fulfillment of VCAA due process 
requirements by that letter cannot be ascertained.  

However, pursuant to a December 2004 Board remand, the AMC 
issued a VCAA letter in January 2005 addressing the appealed 
claim, providing the Veteran with adequate notice of the 
notice and duty-to-assist provisions of the VCAA, and 
informing him of the information and evidence necessary to 
substantiate his secondary 38 U.S.C.A. § 1151 psychiatric 
disorder claim.  Also by that letter, he was told that it 
was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  Following 
the Board's June 2007 decision granting section 1151 
benefits for excess, post-angioplasty with aortic dissection 
cardiovascular disability, and its remand for additional 
development of the appealed secondary section 1151 
psychiatric disorder claim, the AMC attempted to send the 
Veteran an additional VCAA letter in July 2007, but this was 
returned as undeliverable.  Additional development letters 
and notices were thereafter sent to the Veteran at recent 
known addresses, but these were all returned as 
undeliverable, and attempts to further notify the Veteran 
and develop the claim with his necessary assistance were 
therefore unsuccessful.  The Board notes in this regard that 
"the duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson 
v. Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, 
while the VA does have a duty to assist the veteran in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the VA to "turn up heaven and 
earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).

By the January 2005 letter, VA fulfilled the above VCAA 
notice and development assistance requirements in this case, 
and to the extent incomplete, efforts were reasonably made 
to further notify and assist the Veteran pursuant to the 
VCAA, with any failure of such subsequent notice and 
assistance efforts not the fault of VA. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for disability 
compensation, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements 
of the claim, including notice of what is required to 
establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if compensation is granted. 

In this case, the AMC attempted to provide Dingess-complying 
notice, but again, any such failure of notice was not the 
fault of VA, per Hyson, supra. In addition, to whatever 
extent such notice might have been inadequate in this case, 
such failure was ultimately in this case moot and harmless 
because the appealed claim for 38 U.S.C.A. § 1151 benefits 
is herein denied.

VA has a duty to assist the Veteran in the development of 
claims.  This duty includes assisting him in the procurement 
of service treatment records (STRs) and post-service 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
VCAA letters requested that the Veteran advise of any VA 
and/or private medical sources of evidence pertinent to his 
claim, and that he provide necessary authorization to obtain 
those records.  The RO and AMC obtained and associated with 
the claims file service, VA, private, and Social Security 
Administration records in furtherance of the claim.  Once 
again, to whatever extent such development failed to include 
additional relevant evidence, this was not due to any 
failure of VA to request evidence or request from the 
Veteran information about or authorization to obtain 
evidence, or any failure to associate such evidence with the 
claims file.  A review of the record shows that such 
development was completed, except to the extent of the 
RO/AMC's failure to contact the Veteran despite repeated 
efforts at known addresses, which was, as discussed above, 
not the fault of VA. 

Thus, indicated records were requested, and available 
service, VA, and private treatment records were obtained and 
associated with the claims file.  To the extent possible, 
limited by failures to contact the Veteran not the fault of 
VA, he was duly informed including by appealed rating 
action, an SOC, and SSOCs, of the evidence obtained and 
thus, by implication, of the evidence not obtained.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has thus presented no pertinent avenues of 
evidentiary development that the RO has not pursued by 
query.  Hence, the case presents no reasonable possibility 
that additional evidentiary requests would further the 
appealed claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159.  

The AMC scheduled the Veteran for a VA examination to 
address medically questions of etiology, based on causation 
or aggravation, of a psychiatric disorder as due to excess, 
post-angioplasty with aortic dissection cardiovascular 
disability, currently the basis of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151.  The Veteran 
failed to show for that examination without good cause 
shown, and while notice may not have reached the Veteran of 
that pending examination, once again this was not due to any 
inadequacy of effort on the part of VA.  Accordingly, the 
Board finds that requirements to afford a VA examination 
were here fulfilled by VA's efforts to reach the Veteran, 
despite his failure to keep VA apprised of his current 
address.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board's remands in December 2004 and June 2007 required 
VCAA notice; the discussed VA examination to address medical 
questions of etiology, based on causation or aggravation, of 
a psychiatric disorder as due to excess, post-angioplasty 
with aortic dissection cardiovascular disability currently 
the basis of benefits entitlement pursuant to 38 U.S.C.A. 
§ 1151; and RO/AMC readjudication of the claim.  As 
discussed, these were completed to the extent possible in 
the face of the inability to contact or elicit a response 
from the Veteran.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required 
under Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  The Board is accordingly 
satisfied that the development requested in these remands 
has been satisfactorily completed. 

All indicated development having been undertaken to the 
extent possible, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the him 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio, supra.  Moreover, the Veteran has not 
demonstrated any prejudicial or harmful error in VCAA 
notice.  See Shinseki v. Sanders, supra. 



II.  Claim for Benefits under 38 U.S.C.A. § 1151

The Veteran contends that psychiatric disability has 
resulted as secondary to cardiovascular disease for which he 
has been granted benefits under 38 U.S.C.A. § 1151, and that 
he accordingly should be granted benefits for that 
psychiatric disability.

38 U.S.C.A. § 1151(a) ordinarily applies for issues of 
benefits for disability resulting from medical care 
administered by VA.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  
In this case, however, the claim herein is for benefits 
pursuant to the provisions of section 1151 based on 
disability for which 38 U.S.C.A. § 1151 benefits have 
already been granted.  Secondary service connection may be 
granted where the evidence shows that a chronic disability, 
otherwise non-service-connected, has been caused or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310.  That regulation is specific in requiring that the 
disability which is the basis of the secondary service 
connection claim must itself be service connected, and 
compensation under section 1151 is only awarded as if the 
claimed disability is service connected.  However, the Board 
will assume, for the purpose of the present decision, that 
section 3.310 permits section 1151 benefits to be awarded 
for disability which is secondary to other disability which 
is subject to section 1151 benefits eligibility.  

Medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay statements may serve to support a claim for 
service connection (or for benefits pursuant to 38 U.S.C.A. 
§ 1151) by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  
See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

Lay testimony, however, "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  See also Davidson v. Shinseki, 581 F.3d 1313 
(2009).  The above caselaw regarding competence and weight 
of lay evidence is similarly applicable to claims pursuant 
to the provisions of 38 U.S.C.A. § 1151.  

In this case, both VA and private treatment records 
establish the presence of psychiatric disability, variously 
characterized with depressive and anxiety components.  
However, neither the cause nor the etiology of this 
psychiatric disability, including as related to 
physiological disorders, has been addressed in these 
clinical records.  Accordingly, the Board remanded the claim 
twice in attempts to obtain a psychiatric examination 
addressing whether any such psychiatric disorder was either 
incurred or aggravated by the post-angioplasty with aortic 
dissection cardiovascular disability currently the basis of 
benefits entitlement pursuant to 38 U.S.C.A. § 1151.  
Unfortunately, despite appropriate efforts by the AMC, 
attempts to contact the Veteran and arrange a VA examination 
have proven to be fruitless.  As the Board has addressed in 
the VCAA discussion, supra, "the duty to assist is not one-
way street, and the Veteran must cooperate in the gathering 
of evidence to assist him in his claim for benefits.  
Because the Veteran failed to appear for a VA examination 
for an original claim for benefits, without good cause 
shown, the claim must be decided based on the evidence of 
record.  38 C.F.R. § 3.655(b).  

At an April 2004 Board hearing, the Veteran testified that 
he had significant psychiatric difficulties following the 
cardiac catheterization with aortic dissection in 1995, with 
a nervous disorder manifested by symptoms including 
nervousness, short term memory loss, and tremulousness of 
the hands, which symptoms he associated - at least in part - 
with five episodes of congestive heart failure following 
that VA surgery.  The Board has considered the lay 
contentions presented by the Veteran of a causal link 
between current excess, post-angioplasty cardiovascular 
disability currently the basis of benefits entitlement 
pursuant to 38 U.S.C.A. § 1151, and his claimed psychiatric 
disorder.  However, the Board concludes that this question 
of etiology, and the associated question of aggravation, are 
medical in nature and thus are beyond the purview of lay 
knowledge.  Hence, the Veteran's views are not cognizable as 
evidence of such a causal link.  See Espiritu; cf. Jandreau, 
both supra.  

Accordingly, absent cognizable supporting evidence of such a 
nexus, the Board finds that the preponderance of the 
evidence is against the excess, post-angioplasty 
cardiovascular disability currently the basis of benefits 
entitlement pursuant to 38 U.S.C.A. § 1151 having caused or 
aggravated the Veteran's claimed a psychiatric disorder, to 
including anxiety disorder and major depression.  
Accordingly, the evidence preponderates against the claim on 
the basis of 38 U.S.C.A. § 1151, and that entitlement is not 
warranted.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a psychiatric disorder, to including anxiety 
disorder and major depression, is denied. 



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


